department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh number release date date date legend name of organization previous name of organization name of grant program grant amount grant amount c dear y for advance will operate a grant-making we have considered the request of the applicant named x approval of a grant-making program under sec_4945 of the internal_revenue_code dated date our records indicate that x was recognized as exempt from federal_income_tax under sec_501 of the code and that itis classified as a private_foundation as defined in sec_509 your letter indicates that x formerly known as program called z that will provide grants to support basic clinical and transiational scientific research into the nature causes and relief of combat stress and trauma in order to help identify and alleviate the physical and psychological wounds of military battle grants will be awarded to support investigations by researchers who hold an m d ph d or equivalent graduate degree and periorm research at a sec_501 host institution grant amounts will be paid to the host institution grants generally will be made for periods of two years and the second year payment will be conditioned upon requisite progress reports by the applicant annual grant amounts are to be generally in the range of b toc institutional overhead allocations are allowed generally not to exceed of the grant grant amounts may be adjusted periodically to reflect changes in the cost of conducting research two grants will be awarded in the initial year progressing to three grants per year in subsequent years any individual with an m d ph d or equivalent degree who is performing research with the potential for increasing understanding of the nature causes and relief of combat stress and trauma at a sec_501 host institution may apply no family_member of any trustee or other manager of x or of any person who has ever made a contribution to x_ family members defined as the spouse ancestors and or descendants of the trustee manager or contributor will be eligible for any grant the selection criteria for grants will include but are not limited to the researcher's credentials references and the likelihood that the researcher's work will contribute meaningfully to alleviating the physical and psychological wounds of military battle grant applications should include documentation regarding research proposal and budget institutional sponsorship and one peer reference and grantee’s biography the narrative portion of a grant proposal should contain approximately five to ten pages of text with a description of the project including project rationale and goals preliminary work study design methods outcome measures references significance for scientific understanding and potential implication for understanding or relieving combat stress and trauma the narrative must identify the location where the research will be conducted along with the necessary research facilities laboratory space major equipment animal facilities patient facilities or other supporting units research using laboratory animals human subjects or material from human subjects must have prior written approval from the host institution in addition to the narrative proposals must contain an adequate budget showing how the grant amount will be expended the budget section should also describe all other current and pending funding for the project including source amount and duration of such support and the amount if any of support from the host institution grant from another source then a description of the source amount and duration of the existing grant should be included as well if the request is for supplementation or continuation of an existing the selection committee consists of the trustees of x grants will be awarded through grant agreements no trustee of x will be in a position to receive any private benefit directly or indirectly if certain potential grantees are selected over others researchers are required to provide reports at least annually as well as a final report upon completion of multi-year projects the trustees have discretion to require more frequent reports within days of the end of the project year the fiscal officer or grants administrator of the host institution will submit a financial_accounting of all costs incurred during the project year within days following the end of the term the grantee will submit a comprehensive final report covering both the scientific progress and the results of the research as well as complete financial_accounting of the expenditure of the grant amount if the grantee wishes to request a no-cost extension it should be submitted at least days prior to the end of the project year upon x's reasonable request grantee will meet with x from time to time to describe progress and developments in the research if no report is provided or if reports display evidence to indicate that the funds are not being used in furtherance of the grant purpose x will investigate if warranted x will withhold further payment and will take reasonable steps to recover funds already granted the agreement may be terminated by any party if circumstances beyond its reasonable control preclude continuation of the research upon termination and subject_to its receipt of applicable reports x will reimburse the host institution for a pro-rated portion of the indirect_costs based upon the grant amount expended through the termination_date together with noncancelable commitments incurred in performance of the research the host institution will remit to x any remaining funds from the grant amount and will provide a financial_accounting for any portion of the grant amount not returned the grantee agrees to notify x immediately in writing of any changes that may affect performance by the grantee x will retain all record s submitted by the grantees and their institutions x obtain and maintain in its file the grant agreement stating or other evidence indicating that no recipient is related to x or to any trustees thereof will results of research will be made available to the public through appropriate scientific channels publications concerning the research should include a statement that the research was supported by a grant from x sec_4945 a and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 a ii the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i its grant procedure includes an objective and nondiscriminatory selection process such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and ii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 c b of the code the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request we have not considered whether grants made under your procedures are excludable from the gross_income of recipients under sec_117 a of the code please this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service you must report any future changes in your grant making procedures keep a copy of this letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person whose name and telephone number are shown above robert choi director exempt_organizations rulings and agreements sincerely yours
